 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9

10          CARMEN JOHN PERRI,                             CASE NO. C19-0137JLR

11                                Plaintiff,               ORDER TO SHOW CAUSE
                   v.
12
            425 QUEEN ANNE, LLC,
13
                                  Defendant.
14

15          The court ORDERS the parties to show cause why this matter should not be

16   consolidated with all of the following matters for pretrial purposes or for pretrial and trial

17   purposes: (1) Perri v. Wedgewood Court III Associates LLC, No. C19-0110JLR; (2)

18   Perri v. Moore Hotel Inc., No. C19-0149JLR; (3) Perri v. Mayflower Park Hotel, Inc.,

19   No. C10-0132JLR; (4) Perri v. 621 Apartments LLC, No. C19-0139JLR; (5) Perri v. The

20   Sorento Hotel Partnership, No. C19-0144JLR; and (6) Perri v. 2301 Third Ave. LP, No.

21   C19-0297JLR. The court further ORDERS the parties to file their responses to this order

22   //


     ORDER - 1
 1   within seven (7) days of the date of this order and to limit their responses to no more than

 2   five (5) pages.

 3          Dated this 16th day of April, 2019.

 4

 5                                                    A
                                                      JAMES L. ROBART
 6
                                                      United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 2
